Name: 2001/823/EC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 27 November 2001 concerning the taxation of savings in Caribbean dependent or associated territories
 Type: Decision
 Subject Matter: America;  national accounts;  taxation
 Date Published: 2001-11-30

 Avis juridique important|42001D08232001/823/EC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 27 November 2001 concerning the taxation of savings in Caribbean dependent or associated territories Official Journal L 314 , 30/11/2001 P. 0078 - 0078Decision of the Representatives of the Governments of the Member States meeting within the Councilof 27 November 2001concerning the taxation of savings in Caribbean dependent or associated territories(2001/823/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL,Having regard to the Conclusions of the European Council in Santa Maria da Feira of 19 and 20 June 2000, and in particular Annex IV paragraph 2(c) thereof,HAVE DECIDED AS FOLLOWS:Sole ArticleThe Member States concerned commit themselves to promote the adoption in all the Caribbean dependent or associated territories referred to in Annex IA of Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1) of the same measures that the Member States adopt and implement under any Community rules to be adopted on the taxation of savings.Done at Brussels, 27 November 2001.The PresidentA. Neyts-Uyttebroeck(1) See page 1 of this Official Journal.